Filed 12/20/13 P. v. Lewis CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C074556

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF124490A)

         v.

STACY LAMAR LEWIS,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
         By an amended complaint, defendant Stacy Lamar Lewis was accused of
possession of a firearm by a felon (count 1; Pen. Code, § 29800, subd. (a)(1);
undesignated section references are to the Penal Code) and driving without a valid license
(count 2; Veh. Code, § 12500, subd. (a)). As to count 1, it was alleged that defendant
was previously convicted of robbery, a strike (§§ 211, 667, subds. (b) - (i), 1170.12).




                                                             1
       Defendant pleaded no contest to count 1 and admitted the strike in return for the
dismissal of count 2 and a stipulated 32-month state prison term (16 months, the low
term, doubled for the strike). The stipulated factual basis for the plea was that on
June 21, 2013, police officers stopped defendant’s vehicle and placed him in custody as a
parolee at large, then found an M-1 rifle in the trunk.
       The trial court imposed the agreed-on 32-month state prison term. The court
granted defendant 54 days of presentence custody credit (27 actual days and 27 conduct
days). The court imposed a $308 restitution fine (§ 1202.4, subd. (b)) and a suspended
parole revocation restitution fine in the same amount (§ 1202.45), a $40 court operations
fee (§ 1465.8), and a $30 conviction assessment (Gov. Code, § 70373).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                 DISPOSITION

     The judgment is affirmed.



                                               HULL   , J.



We concur:



     NICHOLSON          , Acting P. J.



     HOCH               , J.




                                         3